         Case 2:19-cv-00743-SB         Document 67       Filed 08/05/21    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


 TIO CARVAJAL HERNANDEZ,                             Case No. 2:19-cv-00743-SB

                Plaintiff,                           ORDER

        v.

 LYLE KINI-KINI,

                Defendant.


IMMERGUT, District Judge.

       On July 12, 2021, Magistrate Judge Stacie F. Beckerman issued her Findings &

Recommendation (F&R), ECF 65, recommending that Plaintiff’s Motion to Reopen Case, ECF

62, be denied. No party filed objections.

                                            DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no


PAGE 1 – ORDER
         Case 2:19-cv-00743-SB        Document 67       Filed 08/05/21    Page 2 of 2




objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, the Court has reviewed the F&R, ECF 65, and accepts

Judge Beckerman’s conclusions. Judge Beckerman’s F&R, ECF 65, is adopted in full.

Accordingly, this Court DENIES Plaintiff’s Motion to Reopen Case.



       IT IS SO ORDERED.

       DATED this 5th day of August, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
